1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
         LAWRENCE T. M.,1                           Case No. ED CV 17-01943-RAO
12
                           Plaintiff,
13
               v.                                   MEMORANDUM OPINION AND
14                                                  ORDER
         NANCY A. BERRYHILL, Deputy
15       Commissioner of Operations of Social
         Security,
16
                           Defendant.
17
18
19   I.       INTRODUCTION

20            Plaintiff Lawrence T. M. (“Plaintiff”) challenges the Commissioner’s denial

21   of his application for a period of disability and disability insurance benefits (“DIB”).

22   For the reasons stated below, the decision of the Commissioner is REVERSED, and

23   the matter is REMANDED for further proceedings.

24   ///

25   ///

26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
1    II.   PROCEEDINGS BELOW
2          On September 23, 2013, Plaintiff protectively applied for DIB alleging
3    disability beginning August 27, 2012. (Administrative Record (“AR”) 399-400.) His
4    application was denied initially on January 27, 2014, and upon reconsideration on
5    May 21, 2014. (AR 304-08, 317.) Plaintiff filed a written request for hearing, and a
6    hearing was held on February 24, 2016. (AR 323-24, 204.) Represented by counsel,
7    Plaintiff appeared and testified, along with an impartial vocational expert. (AR 204-
8    58.) On April 14, 2016, the Administrative Law Judge (“ALJ”) found that Plaintiff
9    had not been under a disability, pursuant to the Social Security Act,2 from August 27,
10   2012 through the date of decision. (AR 32.) The ALJ’s decision became the
11   Commissioner’s final decision when the Appeals Council denied Plaintiff’s request
12   for review. (AR 1-7.) Plaintiff filed this action on September 25, 2017. (Dkt. No.
13   1.)
14         The ALJ followed a five-step sequential evaluation process to assess whether
15   Plaintiff was disabled under the Social Security Act. Lester v. Chater, 81 F.3d 821,
16   828 n.5 (9th Cir. 1995). At step one, the ALJ found that Plaintiff had engaged in
17   substantial gainful activity from August 27, 2012, his alleged onset date (“AOD”),
18   through his date last insured of March 31, 2014. (AR 24.) At step two, the ALJ
19   found that Plaintiff has the following severe impairments: asthma; major motor
20   seizures; spine disorders in the lumbar and cervical spine; bilateral ulnar nerve
21   entrapment; and affective disorder. (AR 24.) At step three, the ALJ found that
22   Plaintiff “does not have an impairment or combination of impairments that meets or
23   medically equals the severity of one of the listed impairments in 20 CFR Part 404,
24   Subpart P, Appendix 1.” (AR 25.)
25   ///
26   2
      Persons are “disabled” for purposes of receiving Social Security benefits if they are
27   unable to engage in any substantial gainful activity owing to a physical or mental
     impairment expected to result in death, or which has lasted or is expected to last for
28   a continuous period of at least 12 months. 42 U.S.C. § 423(d)(1)(A).
                                               2
1           Before proceeding to step four, the ALJ found that Plaintiff had the residual
2    functional capacity (“RFC”) to:
3           [P]erform a range of medium work as defined in 20 CFR 404.1567(c).
            Specifically, [Plaintiff] can lift/carry 50 pounds occasionally and 25
4           pounds frequently; sit for six hours out of an eight hour workday;
5           stand/walk for six hours out of an eight hour workday; push/pull within
            the weight limitations; frequently climb ramps and stairs; frequently
6           balance, stoop, kneel, crouch, and crawl; frequently be exposed to
7           pulmonary irritants. [Plaintiff] is precluded from climbing ladders and
            scaffolds; unprotected heights; moving mechanical parts; and operating
8           a motor vehicle. Additionally, [Plaintiff] is limited to performing
9           simple, routine tasks; and incidental public contact.
10   (AR 26.)
11          At step four, based on testimony from a vocational expert, the ALJ found that
12   Plaintiff was not able to perform his past relevant work as a truck driver. (AR 30-
13   31.) Considering Plaintiff’s age, education, work experience, and RFC, the ALJ
14   concluded at step five that there were jobs that existed in significant numbers in the
15   national economy that Plaintiff could have performed. (AR 31.) Accordingly, the
16   ALJ determined that Plaintiff has not been under a disability from the AOD through
17   March 31, 2014, the date last insured. (AR 32.)
18   III.   STANDARD OF REVIEW
19          Under 42 U.S.C. § 405(g), a district court may review the Commissioner’s
20   decision to deny benefits. A court must affirm an ALJ’s findings of fact if they are
21   supported by substantial evidence and if the proper legal standards were applied.
22   Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). “‘Substantial evidence’
23   means more than a mere scintilla, but less than a preponderance; it is such relevant
24   evidence as a reasonable person might accept as adequate to support a conclusion.”
25   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (citing Robbins v. Soc.
26   Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006)). An ALJ can satisfy the substantial
27   evidence requirement “by setting out a detailed and thorough summary of the facts
28   ///
                                               3
1    and conflicting clinical evidence, stating his interpretation thereof, and making
2    findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citation omitted).
3          “[T]he Commissioner’s decision cannot be affirmed simply by isolating a
4    specific quantum of supporting evidence. Rather, a court must consider the record
5    as a whole, weighing both evidence that supports and evidence that detracts from the
6    Secretary’s conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001)
7    (citations and internal quotation marks omitted). “‘Where evidence is susceptible to
8    more than one rational interpretation,’ the ALJ’s decision should be upheld.” Ryan
9    v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v.
10   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)); see Robbins, 466 F.3d at 882 (“If the
11   evidence can support either affirming or reversing the ALJ’s conclusion, we may not
12   substitute our judgment for that of the ALJ.”). The Court may review only “the
13   reasons provided by the ALJ in the disability determination and may not affirm the
14   ALJ on a ground upon which he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th
15   Cir. 2007) (citing Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)).
16   IV.   DISCUSSION
17         Plaintiff raises the following issues for review: (1) whether the ALJ properly
18   assessed the opinion of Dr. Ali, a treating doctor; and (2) whether the ALJ properly
19   evaluated Plaintiff’s testimony. (See Plaintiff’s Portion of Initial Joint Stipulation
20   (“Plaintiff’s Brief”) 4-19, Dkt. No. 32.) For the reasons below, the Court agrees with
21   Plaintiff regarding the ALJ’s assessment of his testimony and remands on that
22   ground.
23         A.     The ALJ’s Credibility Determination Is Not Supported By
24                Substantial Evidence
25         Plaintiff argues that the ALJ failed to provide specific, clear and convincing
26   reasons for rejecting his subjective testimony. (See Plaintiff’s Brief at 14-19.) The
27   Commissioner contends that the ALJ provided legally valid reasons for rejecting
28   Plaintiff’s testimony.   (See Defendant’s Portions of Joint Stipulation “Comm’r

                                               4
1    Brief”) at 5-6, DKt. No. 31.)
2                 1.    Plaintiff’s Testimony
3          Plaintiff testified that he has a high school degree with some college and earned
4    his commercial driver’s license. (AR 210.) Before he stopped working, he was
5    employed as a truck driver for Pepsi Cola for 15 years and for Hughes Aircraft for
6    five years prior to that. (AR 211-12.) He used to drive semi-diesels, scrap trucks,
7    and car haulers. (AR 212.) He stopped working in August 2012, when he had his
8    first seizure. (AR 211.)
9          Plaintiff testified regarding various physical and mental conditions he with
10   which he struggles. He first explained that he suffers from irritable bowel syndrome
11   (IBS) and diarrhea. (AR 214.) He was diagnosed with IBS in 2015, but stated that
12   he has been struggling with IBS since 2011. (AR 215.) When he was a truck driver,
13   he would experience days when he would be stuck at truck stops, incapacitated by
14   diarrhea. (AR 214.) Plaintiff testified that he still has problems with diarrhea and
15   experiences flare ups at least once every two weeks, with each flare up lasting two to
16   three days. (AR 215.)
17         Plaintiff also testified that he has bad asthma and uses a nebulizer two to three
18   times per day. (AR 214.) In addition, he suffers from severe headaches and gets
19   sharp pains up the back of his head throughout the day. (AR 215.) Plaintiff described
20   having carpal tunnel in both hands and bad pain in the back of his back. (AR 215.)
21   He is only able to sleep three to four hours through the night. (AR 215.) The
22   medications that he takes cause fatigue from lack of sleep. (AR 215.)
23         In describing his asthma, Plaintiff stated he is short-winded. (AR 217.) He
24   described becoming exhausted quickly compared to other persons. (AR 217.) When
25   he becomes short-winded, he takes medication, including using a nebulizer twice per
26   day, but stated that the medication leaves him fatigued. (AR 216.)
27         Plaintiff also testified about the headaches that he gets. (AR 217-18.) He said
28   that his doctors categorized them as three different types of headaches. (AR 217.)

                                               5
1    One type is a “pressure headache” that last hours throughout the day and forces him
2    to lay down. (AR 217.) Another type of headache consists of a sharp pain that comes
3    up the right side of his head and hits him, but then goes away. (AR 217.) The third
4    type Plaintiff gets “on top” of his head. (AR 218.) In terms of frequency of the
5    headaches, Plaintiff testified that he can get them “every day and then sometimes it
6    might not be for a couple of days.” (AR 218.) Plaintiff stated that he has had the
7    headaches for over two to three years, and takes Ibuprofen 800 for the headaches, but
8    the medicine doesn’t do much. (AR 218.) He explained that his doctor wants to send
9    him to a neurologist to find out what is causing the headaches, but that his doctor is
10   careful about what he prescribes for Plaintiff because of his seizures. (AR 218.)
11         Plaintiff also testified regarding carpal tunnel syndrome in his hands. (AR
12   219-20.) He stated that he gets it throughout the evening, sometimes throughout the
13   day and described it as a “numbness.” (AR 219.) His hands feel tingly and begin to
14   cramp, sometimes waking him up if he is asleep. (AR 219.)                Plaintiff takes
15   medication for the carpal tunnel, but stated that the medicine was not “working that
16   much.” (AR 221.) Plaintiff’s doctor recommended surgery, but Plaintiff said he
17   needed to look into his finances and insurance to see how he could pay for the
18   surgery. (AR 222.)
19         Plaintiff also informed the ALJ that he has rheumatoid arthritis, which causes
20   his hands to cramp. (AR 219-20.) Plaintiff takes several medications for his
21   rheumatoid arthritis, but the medications don’t alleviate the symptoms during flare
22   ups. (AR 219-20.)
23         With respect to his back, Plaintiff testified that it bothers him all the time. (AR
24   223.) He stated that he can’t sit for very long and that walking and laying down both
25   bother him. (AR 223.) The back pain, which runs down his right leg, wakes him up
26   at night and sends a numb feeling down his right leg. (AR 223.) He first started
27   having back pain in 2002, while working for Pepsi Cola. (AR 224-25.) He receives
28   ///

                                                6
1    injections and pain medication for his back pain. (AR 224.) The injections provide
2    relief from the pain for two to three weeks. (AR 224.)
3          Plaintiff also testified regarding his seizures. (AR 224-25.) Plaintiff stated
4    that he gets them every three to four months, sometimes five. (AR 224.) In
5    describing a seizure, Plaintiff said he goes into convulsions and cannot respond to
6    someone talking to him. (AR 225.) The seizures last approximately 35 to 40 seconds.
7    (AR 225.) Plaintiff takes medication for his seizures, but described the side effects
8    – including nausea, fatigue, and depression – as being the worst of all the medication
9    he takes. (AR 228.)
10         Lastly, Plaintiff testified regarding his depression. (AR 230.) He stated that
11   he doesn’t want to see people, doesn’t feel good about himself, and is not in the “right
12   state of mind.” (AR 230.) He sees a psychiatrist, who prescribes medication for him.
13   (AR 230.)
14         In describing his living situation, Plaintiff said that he lives mostly with his
15   adult cousin. (AR 209.) His cousin prepares his meals, provides transportation, and
16   sometimes helps with medications. ((AR 231.) He is able to take care of his own
17   personal grooming, but is not able to help with household chores because the cleaning
18   solutions trigger his asthma. (AR 232.) He is able to do laundry and can go to the
19   store. (AR 232.) While his cousin is at work, Plaintiff frequently stays in bed or sits
20   in a chair. (AR 234.)
21                2.       Plaintiff’s Cousin’s Testimony
22         Plaintiff’s cousin also testified at the hearing, and the ALJ took into
23   consideration her testimony in assessing Plaintiff’s credibility. (AR 27-28, 242-45.)
24   Plaintiff’s cousin stated that Plaintiff resides with her, and she has daily contact with
25   him. (AR 242.) She described for the ALJ a seizure that she witnessed a couple of
26   months prior to the hearing – Plaintiff was sitting in a recliner watching television,
27   when he suddenly began convulsing and shaking and became unresponsive. (AR
28   242-43.) The seizure lasted about 35 to 40 seconds. (AR 242.) When it ended, she

                                                7
1    asked Plaintiff if he was okay and told him that he was not responsive while having
2    the seizure. (AR 242.)
3          With respect to daily activities, Plaintiff’s cousin testified that she takes care
4    of all that needs to get done around the house. (AR 243.) She said that Plaintiff can
5    do light cooking, like heating up food in the microwave and making cereal. (AR
6    243.) She transports him to his doctors’ appointments and the store. (AR 244.) She
7    also testified that she regularly calls Plaintiff when she is at work to remind him to
8    take his medication because he can be forgetful. (AR 245.)
9                 3.     Plaintiff’s Function Report
10         Plaintiff completed a Function Report in November 2013. (AR 426-34.) As
11   part of his assessment, the ALJ considered Plaintiff’s statements in this Function
12   Report. See AR 27.
13         Plaintiff stated in the Function Report that as a result of his seizures he is no
14   longer able to drive trucks. (AR 426.) He stated that he suffers from depression, has
15   difficulty concentrating, experiences memory loss, difficulty sleeping, and is on a
16   nebulizer for his asthma, which leaves him fatigued and short of breath. (AR 426.)
17   He also listed back and neck pain and side effects from his medication as a source of
18   injury. (AR 426.)
19         When describing his daily activities, Plaintiff stated that he prepares his own
20   meals in the microwave or cooks frozen dinners once or twice per week, but that a
21   family member does most of the cooking. (AR 428.) With respect to household
22   chores, Plaintiff does laundry but very little cleaning. (AR 428.) He does grocery
23   shopping with his family approximately once per week. (AR 429.) He stated that he
24   is able to pay his bills, count change, handle a savings and checking account. (AR
25   429.) He no longer participates in social activities due to his depression, and has no
26   hobbies or interests other than watching television. (AR 430-311.) He can only walk
27   10 to 15 minutes before needing to rest. (AR 430.)
28   ///

                                               8
1          Plaintiff indicated that he does not handle stress well and has difficulty
2    remembering things. (AR 432.) He fears having a seizure and experiences suicidal
3    thoughts. (AR 432.)
4                 4.    Seizure Questionnaire
5          Plaintiff also completed a Seizure Questionnaire in November 2013, which the
6    ALJ considered in assessing his credibility. (AR 435-37, 27.)
7          Plaintiff stated in the Seizure Questionnaire that he has had seizures for one
8    year and four months, but does not have them often. (AR 435.) When he has a
9    seizure, he loses consciousness, has convulsions, and bites his tongue. (AR 435.)
10   The seizures last for 30 to 50 seconds, and afterwards Plaintiff stated that he feels
11   very tired, fatigued, confused, and sleepy. (AR 435.) It takes Plaintiff approximately
12   one hour after having a seizure to resume normal activities. (AR 435.) He stated that
13   the medications he takes are “good” at controlling his seizures. (AR 436.)
14                5.    Third-Party Function Report
15         Plaintiff’s ex-wife completed a Third-Party Adult Function Report in
16   November 2013 as well, which the ALJ considered in his assessment of Plaintiff’s
17   credibility. (AR 438-47, 28.)
18         In her report, Plaintiff’s ex-wife wrote that Plaintiff lost his career because of
19   his seizures and depression. (AR 438.) She described his asthma as being “way out
20   of control” and that he has back and neck aches with numbness in both arms and
21   hands. (AR 438.) She stated that Plaintiff spends his days sleeping and watching
22   television. (AR 439.)
23         With respect to his daily activities, Plaintiff’s ex-wife stated that Plaintiff
24   cooks pre-cooked meals, microwaves food, makes sandwiches or does other light
25   cooking. (AR 440.) He does not do outdoor chores because of his asthma, and only
26   does a little indoor work. (AR 440-41.) His family handles transporting him places.
27   (AR 441.) He is able to shop for food, pay his bills, and handle bank accounts. (AR
28   441.) He no longer socializes because of his asthma and depression and mostly

                                               9
1    watches television. (AR 442.) Plaintiff’s asthma impacts his ability to walk, climb
2    stairs, and lift things. (AR 443.) His depression affects his ability to concentrate and
3    understand and follow instructions. (AR 443.)
4                 6.     Applicable Legal Standards
5           “In assessing the credibility of a claimant’s testimony regarding subjective
6    pain or the intensity of symptoms, the ALJ engages in a two-step analysis.” Molina
7    v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (citing Vasquez v. Astrue, 572 F.3d
8    586, 591 (9th Cir. 2009)). “First, the ALJ must determine whether the claimant has
9    presented objective medical evidence of an underlying impairment which could
10   reasonably be expected to produce the pain or other symptoms alleged.” Treichler v.
11   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014) (quoting
12   Lingenfelter, 504 F.3d at 1036) (internal quotation marks omitted). If so, and if the
13   ALJ does not find evidence of malingering, the ALJ must provide specific, clear and
14   convincing reasons for rejecting a claimant’s testimony regarding the severity of his
15   symptoms. Id. The ALJ must identify what testimony was found not credible and
16   explain what evidence undermines that testimony. Holohan v. Massanari, 246 F.3d
17   1195, 1208 (9th Cir. 2001). “General findings are insufficient.” Lester, 81 F.3d at
18   834.
19                7.     Discussion
20          The ALJ concluded that Plaintiff’s subjective allegations “are less than fully
21   consistent with the evidence.” (AR 27, 30.) The ALJ relied on the following reasons:
22   (1) activities of daily living; and (2) lack of objective medical evidence to support
23   the alleged severity of symptoms. (See AR 26-30.) No malingering allegation was
24   made, and therefore, the ALJ’s reasons must be “clear and convincing.”
25                       a.    Reason No. 1: Activities of Daily Living
26          The ALJ noted that Plaintiff admitted to performing activities within the RFC,
27   such as “taking care of personal care unassisted, completing light household chores,
28   going out alone, and making simple meals. He noted he was able to stay home alone

                                               10
1    most of the day while his cousin was at work.” (AR 27.) The ALJ determined that
2    this, along with other evidence, demonstrated that Plaintiff’s impairments “are less
3    than fully consistent with the evidence.”3 (AR 27.)
4          Inconsistencies between symptom allegations and daily activities may act as a
5    clear and convincing reason to discount a claimant’s credibility. See Tommasetti v.
6    Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008); Bunnell v. Sullivan, 947 F.2d 341, 346
7    (9th Cir. 1991). But a claimant need not be utterly incapacitated to obtain benefits.
8    Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). “If a claimant is able to spend a
9    substantial part of his day engaged in pursuits involving the performance of physical
10   functions that are transferable to a work setting, a specific finding as to this fact may
11   be sufficient to discredit a claimant’s allegations.” Morgan v. Comm’r of Soc. Sec.
12   Admin., 169 F.3d 595, 600 (9th Cir. 1999); accord Vertigan v. Halter, 260 F.3d 1044,
13   1050 (9th Cir. 2001).
14         The fact that Plaintiff performs some daily activities does not detract from his
15   overall credibility, as the record does not show that his daily activities consume a
16   substantial part of Plaintiff’s day. Further, the mere ability to perform some tasks is
17   not necessarily indicative of an ability to perform work activities because “many
18   home activities are not easily transferable to what may be the more grueling
19   environment of the workplace, where it might be impossible to periodically rest or
20   take medication.” Fair, 885 F.2d at 603; see also Molina, 674 F.3d at 1112-13 (the
21   ALJ may discredit a claimant who “participat[es] in everyday activities indicating
22   capacities that are transferable to a work setting”). The critical difference between
23   such activities “and activities in a full-time job are that a person has more flexibility
24   in scheduling the former . . . , can get help from other persons . . . , and is not held to
25   a minimum standard of performance, as she would be by an employer.” Bjornson v.
26   3
       The ALJ gave little to no weight to the statements of Plaintiff’s cousin and ex-wife,
27   stating that they are not medical professionals and that the “opinion of a layperson is
     far less persuasive” on issues concerning the severity of a claimant’s symptoms or
28   the side effects of medication than the opinion of medical professionals. (AR 28.)
                                                 11
1    Astrue, 671 F.3d 640, 647 (7th Cir. 2012) (cited with approval in Garrison v. Colvin,
2    759 F.3d 995, 1016 (9th Cir. 2014)).
3          Additionally, the ALJ observed that the Adult Function Report completed by
4    Plaintiff stated that Plaintiff “alleged trouble with nearly all physical and mental
5    abilities and that he could only walk 10 to 15 minutes,” but he had no trouble with
6    personal care, was able to make simple meals, do laundry, and light cleaning,” and
7    “was able to go out alone and handle financial matters.” (AR 27.) It is unclear,
8    however, whether and how such activities could be transferrable to a work setting.
9          The Court finds that this reason is not a clear and convincing reason, supported
10   by substantial evidence, to discount Plaintiff’s credibility.
11                       b.     Reason No. 2: Lack of Supporting Objective Medical
12                              Evidence
13         The remaining reason for discounting Plaintiff’s subjective testimony—lack
14   of supporting objective evidence—cannot form the sole basis for discounting
15   symptom testimony. See Burch, 400 F.3d at 681 (“Although lack of medical
16   evidence cannot form the sole basis for discounting pain testimony, it is a factor that
17   the ALJ can consider in his credibility analysis.”); Light v. Soc. Sec. Admin., 119 F.3d
18   789, 792 (9th Cir. 1997) (“[A] finding that the claimant lacks credibility cannot be
19   premised wholly on a lack of medical support for the severity of his pain.”).
20         In sum, the ALJ did not give clear and convincing reasons, supported by
21   substantial evidence, for discounting Plaintiff’s credibility. Accordingly, remand is
22   warranted on this issue.
23         B.     The Court Declines to Address Plaintiff’s Remaining Argument
24         Having found that remand is warranted, the Court declines to address
25   Plaintiff’s remaining arguments. See Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir.
26   2012) (“Because we remand the case to the ALJ for the reasons stated, we decline to
27   reach [plaintiff’s] alternative ground for remand.”); see also Augustine ex rel.
28   Ramirez v. Astrue, 536 F. Supp. 2d 1147, 1153 n.7 (C.D. Cal. 2008) (“[The] Court

                                                12
1    need not address the other claims plaintiff raises, none of which would provide
2    plaintiff with any further relief than granted, and all of which can be addressed on
3    remand.”).
4          C.     Remand For Further Administrative Proceedings
5          Because further administrative review could remedy the ALJ’s errors, remand
6    for further administrative proceedings, rather than an award of benefits, is warranted
7    here. See Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (remanding for
8    an award of benefits is appropriate in rare circumstances). Before ordering remand
9    for an award of benefits, three requirements must be met: (1) the Court must conclude
10   that the ALJ failed to provide legally sufficient reasons for rejecting evidence; (2) the
11   Court must conclude that the record has been fully developed and further
12   administrative proceedings would serve no useful purpose; and (3) the Court must
13   conclude that if the improperly discredited evidence were credited as true, the ALJ
14   would be required to find the claimant disabled on remand. Id. (citations omitted).
15   Even if all three requirements are met, the Court retains flexibility to remand for
16   further proceedings “when the record as a whole creates serious doubt as to whether
17   the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id.
18   (citation omitted).
19         Here, remand for further administrative proceedings is appropriate. The Court
20   finds that the ALJ failed to provide clear and convincing reasons supported by
21   substantial evidence to discount the credibility of Plaintiff’s subjective testimony.
22   On remand, the ALJ shall reassess Plaintiff’s subjective allegations. The ALJ shall
23   then reassess Plaintiff’s RFC in light of the reassessment of Plaintiff’s subjective
24   allegations and proceed through step four and step five, if necessary, to determine
25   what work, if any, Plaintiff is capable of performing.
26   ///
27   ///
28   ///

                                                13
1    V.    CONCLUSION
2          IT IS ORDERED that Judgment shall be entered REVERSING the decision of
3    the Commissioner denying benefits and REMANDING the matter for further
4    proceedings consistent with this Order.
5          IT IS FURTHER ORDERED that the Clerk of the Court serve copies of this
6    Order and the Judgment on counsel for both parties.
7
8    DATED: January 31, 2019
                                           ROZELLA A. OLIVER
9
                                           UNITED STATES MAGISTRATE JUDGE
10
11
12
                                          NOTICE
13
     THIS DECISION IS NOT INTENDED FOR PUBLICATION IN WESTLAW,
14   LEXIS/NEXIS, OR ANY OTHER LEGAL DATABASE.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               14
